— In a proceeding pursuant to CPLR article 75 to stay arbitration, the appeal is from an order of the Supreme Court, Nassau County (Balletta, J.), entered March 1, 1985, which denied the application.
Order affirmed, with costs.
Although we uphold Special Term’s order which denied the petitioner’s application to stay arbitration, we do so for reasons different from those advanced by Special Term. The court should not have passed upon the issue of whether the instant arbitration proceeding was barred on the ground of res judicata by the parties’ prior arbitration award. Once it has been determined that the claim sought to be arbitrated falls within the scope of the arbitration clause in question, and that the arbitration of such a dispute is not against the public policy of this State, any further judicial inquiry is foreclosed and all remaining issues, including the res judicata effect of a prior award, are within the exclusive province of the arbitrator to resolve (Board of Educ. v Patchogue-Medford Congress of Teachers, 48 NY2d 812; Matter of Board of Educ. [Florida Teachers Assn.], 104 AD2d 411, 412, affd 64 NY2d 822). Rubin, J. P., Lawrence, Eiber and Spatt, JJ., concur.